DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 13, 2022 has been entered.
Hence, this Office Action responds to the amendment and argument filed by applicant on April 13, 2022 in response to the Office Action mailed on October 14, 2021.

Claim Rejections - 35 USC § 101
	
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea without a practical application or significantly more than the abstract idea.
Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03. If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04. If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea. See MPEP §2106.05.
Examiner note: The Office's 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through
MPEP §2106.07(c).

Regarding Step 1
Claims 1-25 are directed toward a method (process). Thus, all claims fall within one of the four statutory categories as required by Step 1.

Regarding Step 2A [prong 1]
Claims 1-25 are directed toward the judicial exception of an abstract idea. 
Regarding independent claim1, the bolded limitations emphasized below correspond to the abstract ideas of the claimed invention:
receiving an order for a food item from a customer;
estimating a time to arrive at destination for delivery of the food item to the customer;
setting a cooking time and a cooking temperature of a food item based on the time to arrive at destination;
dynamically updating the estimated time to arrive at the destination;
adjusting the cooking time and the cooking temperature based on the updated estimated time; and
for the customer, providing an image of at least one of the producing or cooking of the food item to be delivered to the customer.
As the bolded claim limitations above demonstrate, independent claims 1 is directed to the abstract idea of food preparation based upon received order and dynamically updating and adjusting the time based on the arrival at the destination, which is considered certain methods of organizing human activity. See MPEP §2106.04(a)(2).
Applicant’s claim limitations are also directed towards a business solution of calculating time, temperature. See MPEP §2106.04(a)(2)(II)(B).
Dependent claims 2-25 further limits the abstract ideas, such as capturing image, providing a selectable link, loading ovens, loading racks, producing the food, loading food, loading based upon the adjusted time, transferring the food, tracking the location, adjusting the delivery time, detecting the condition of the oven, transmitting the condition wirelessly, adjusting the routing, providing the indication to deliver, providing customer information to the delivery person, determining which food order delivered first, providing the set of food items, providing set to random selected customer, which are nonetheless directed towards fundamentally the same abstract ideas as indicated for independent claim 1.

Regarding Step 2A [prong 2]
Claims 1-25 fail to integrate the abstract idea into a practical application. The claims do not include additional elements that amount to a practical application, in view of MPEP §2106.04(d)(2).
The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead, the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception. This is not the case with Applicant's claimed invention which merely pertains to updating and adjusting cooking procedures based upon received order of food is merely linking the use of the abstract idea to a particular technological environment. See MPEP §2106.04. Thus, the additional elements recited above fail to provide an actual improvement in computer functionality, or to a technology or technical field. See MPEP §2106.04.

Regarding Step 2B
Claims 1-25 do not amount to significantly more than the abstract idea. 
The elements of oven, truck, pertain to additional elements which merely provide an abstract-idea-based-solution. These additional elements do not amount to "significantly more" than the abstract idea because they fail to (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the fie Id; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of the MPEP 2106.05(a-h).
Instead, the additional elements are being used as a tool to perform the abstract idea and merely providing computational instructions to implement the abstract idea, and generally linking the use of the abstract idea to a particular technological environment, yet fail to impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(f-h). Therefore, the additional elements in separately or in combination do not add significantly more.
Thus, after considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims are not enough to transform the abstract idea into a patent-eligible invention since the claim limitations do not amount to a practical application or significantly more than an abstract idea. Accordingly, claims 1-25 are directed to non-statutory subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kargman (US 2005/0021407), in view of Riel-Dalpe et al. (US 2015/0262121, hereinafter Riel-Dalpe) and further in view of Goeckner et al. (US 2008/0000358, hereinafter Goeckner).
With respect to claim 1, Kargman discloses a method of operation in a food preparation and delivery system (abstract and paragraphs [0013]-[0014]), the method comprising: 
receiving an order for a food item from a customer (paragraph [0042]); and 
for the customer, providing an images of at least one of the producing or cooking of the food item to be delivered to the customer (abstract and paragraphs [0013]-[0014]).
Kargman discloses all of the limitations above and also discloses feature of providing photo-realistic images in abstract but does not explicitly disclose the feature of providing images of a specific instance of the food item to be delivered to the customer based on the orders for food items received from the respective one of the customers, estimating a time to arrive at destination for delivery of the food item to the customer, setting a cooking time of a food item based on the time to arrive at destination, dynamically updating the estimated time to arrive at the destination, and adjusting the cooking time and temperature based on the updated estimated time.
However, Riel-Dalpe teaches the feature of providing images of a specific instance of the food item to be delivered to the customer based on the orders for food items received from the respective one of the customers (figures 45, 50 paragraphs [0081] and [0088]), 
estimating a time to arrive at destination for delivery of the food item to the customer (paragraphs [0191] – [0196]);
setting a cooking time of a food item based on the time to arrive at destination (paragraphs [0191] – [0196]);
dynamically updating the estimated time to arrive at the destination (paragraphs [0191] – [0196]);
adjusting the cooking time based on the updated estimated time (paragraphs [0191] – [0196]), and
Goeckner teaches the feature of adjusting the temperature based on the estimated time (claims 5, 6 and 7).
Therefore it would have been obvious for one of ordinary skill in the art to have modified the feature of Kargman to include the feature of providing images of a specific instance of the food item to be delivered to the customer based on the orders for food items received from the respective one of the customers, as taught by Riel-Dalpe, and to adjust the temperature as taught by Goeckner in order to facilitate the food delivery.
With respect to claim 2, Riel-Dalpe further teaches the feature further comprising: capturing image of the producing of the food item (figures 45, 50 paragraphs [0081] and [0088]); and 
providing a selectable link selection of which provides access to the captured image of the producing of the food item to be delivered to the respective customer (figures 45, 50 paragraphs [0081] and [0088]).
With respect to claim 3, Riel-Dalpe further teaches the feature further comprising: 
capturing image of the cooking of the food item in a an oven carried by the vehicle (figures 45, 50 paragraphs [0081] and [0088]); and 
providing a selectable link selection of which provides access to the captured image of the cooking of the food item (figures 45, 50 paragraphs [0081] and [0088]).
With respect to claim 4, Riel-Dalpe further teaches the feature further comprising: 
capturing a first images of the producing of the food item, capturing a second image of the cooking of the food item in an oven carried by the vehicle and providing a selectable link selection of which provides access to the first image or the second image (figures 45, 50 paragraphs [0081] and [0088]).
With respect to claim 5, Kargman further teaches the feature further comprising; loading a plurality of ovens in a rack (paragraphs [0035] and [0044]).

Claims 6-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kargman (US 2005/0021407), Riel-Dalpe and Goeckner as applied to claims 1 and 5 above, and further in view of Falcone et al. (US 2014/0330738, hereinafter Falcone).
With respect to claims 6 and 7 Kargman and Riel-Dalpe discloses all of the limitations above but does not explicitly disclose the feature of loading the rack with the ovens in a vehicle and loading the rack with the ovens in a vehicle after loading the food item in the oven.
However, Falcone teaches the feature of loading the rack with the ovens in a vehicle and loading the rack with the ovens in a vehicle after loading the food item in the oven (paragraph [0030]).
Therefore it would have been obvious for one of ordinary skill in the art to have modified the feature of Kargman, Riel Dalpe and Goeckner, to include the feature of loading the rack with the ovens in a vehicle and loading the rack with the ovens in a vehicle after loading the food item in the oven, as taught by Falcone in order to facilitate delivery.
With respect to claim 8 Falcone further teaches the feature of producing the food item in a facility; and loading the food item in a respective one of a plurality of ovens for transit to destinations via one or more of vehicles (paragraphs [0069] – [0075]).
With respect to claim 9 Falcone further teaches the feature of loading the food item in a respective one of a plurality of ovens for transit to destinations via one or more of vehicles (paragraphs [0069] – [0075]).
With respect to claim 10 Falcone further teaches the feature wherein loading of the food item in the oven occurs before the vehicle is in transit (paragraphs [0030] and [0069] – [0075]).
With respect to claim 11 Falcone further teaches the feature of loading the ovens in the vehicle after loading the food item in the oven (paragraphs [0030] and [0069] – [0075]).
With respect to claim 12 Falcone further teaches the feature of unloading the respective food item from respective oven into respective packaging on reaching the destination (paragraphs [0030] and [0069] – [0075]).
With respect to claim 13 Falcone further teaches the feature of automatically mechanically transferring, by at least one transfer mechanism, the food item from a respective one of the oven to a respective package without the food item being touched by a human during the transferring (paragraphs [0030] and [0069] – [0075]).
With respect to claim 14 Falcone further teaches the feature of tracking a location of at least one of the vehicles or the food item and for each of a number of customers, providing a selectable link selection of which provides access to the location of the vehicle carrying the food item to be delivered to the respective customer or the location of the food item to be delivered to the respective customer (paragraphs [0030] and [0069] – [0075]).
With respect to claim 15 Falcone further teaches the feature of tracking a location of at least one of the vehicles or the food item and for each of a number of customers, providing an indication of the dynamically adjusted estimated delivery time for delivery of the food item to be delivered to the respective customer (paragraphs [0030] and [0069] – [0075]).
With respect to claim 16 Falcone further teaches the feature wherein providing an indication of a dynamically adjusted estimated delivery time for delivery of the food item to be delivered to the respective customer includes providing the indication with a representation of a confidence interval (paragraphs [0030] and [0069] – [0075]).
With respect to claim 17 Falcone further teaches the feature of detecting at least one operational condition of at least one of the ovens; wirelessly transmitting the detected at least one operation condition to a fixed site remote from vehicle which carries the oven; and wirelessly receiving updated cooking information from the fixed remote site (paragraphs [0030] and [0069] – [0075]).
With respect to claim 18 Falcone further teaches the feature wherein detecting at least one operational condition of at least one of the ovens includes detecting at least one of a temperature in an interior of the oven, a temperature of the food item in the oven, a respective temperature at a plurality of locations inside the oven, or a moisture content inside the oven (paragraphs [0030] and [0069] – [0075]).
With respect to claim 19 Falcone further teaches the feature of adjusting routing of at least one of the plurality of vehicles based dynamically adjusted estimated transit times to load balance between the vehicles (paragraphs [0030] and [0069] – [0075]).
With respect to claim 20 Falcone further teaches the feature of in response to reaching each destination, presenting a visual identification via at least one light source to a delivery person of at least one oven which contains the food item intended for delivery at the respective destination (paragraphs [0030] and [0069] – [0075]).
With respect to claim 21 Falcone further teaches the feature further comprising: in response to reaching at least one destination, presenting a set of information associated with the destination via at least one user interface to a delivery person (paragraphs [0030] and [0069] – [0075]).
With respect to claim 22 Falcone further teaches the feature wherein presenting a set of information associated with the destination via at least one user interface to a delivery person includes presenting a set of information that identifies a customer name, customer specific preferences, customer birth date, or a most recent previous order (paragraphs [0030] and [0069] – [0075]).
With respect to claim 23 Falcone further teaches the feature of receiving an indication as to which food item of the set of at least two food items a customer identifies as likely to be delivered first out of the set of at least two food items; determining which of the food items of the at least two food items is actually delivered first; awarding the customer if the customer correctly identified the food item that is actually delivered first of the set of food items (paragraphs [0030] and [0069] – [0075]).
With respect to claim 24 Falcone further teaches the feature of providing the set of food items to the customer for identification, the set including at least one instance of a food item to be delivered to the customer (paragraphs [0030] and [0069] – [0075]).
With respect to claim 25 Falcone further teaches the feature wherein providing the set of food items to the customer for identification includes providing the set including at least one instance of a food item to be delivered to a random selected customer (paragraphs [0030] and [0069] – [0075]).

Response to Arguments
Applicant's arguments filed on April 13, 2022 have been fully considered but are moot in view of new grounds of rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKIB MASUD whose telephone number is (571)270-5390. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROKIB MASUD/Primary Examiner, Art Unit 3687